United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1377
Issued: September 22, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 13, 2020 appellant filed a timely appeal from a January 16, 2020 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-1377.
On September 9, 2015 appellant, then a 51-year-old management analyst, filed an
occupational disease claim (Form CA-2) alleging that she sustained neck, bilateral shoulder/arm,
right hand/wrist, and right thumb conditions due to the repetitive factors of her federal
employment. OWCP assigned the claim OWCP File No. xxxxxx923 and accepted it for left carpal
tunnel syndrome and right carpal tunnel syndrome. 1
OWCP had previously accepted by July 2000, under OWCP File No. xxxxxx205, that
appellant sustained a neck sprain, left shoulder sprain/strain, left hand sprain, and left hand/wrist
tenosynovitis due to performing her repetitive work duties. It also had previously accepted on
May 6, 2014, under OWCP File No. xxxxxx699, that appellant sustained an occupational disease
1

On August 27, 2014 appellant underwent right carpal tunnel surgery. Commencing June 24, 2016, OWCP paid
her wage-loss compensation for disability from work on the supplemental rolls. On October 18, 2016 and
September 9, 2020 appellant underwent left carpal tunnel surgeries. The procedures were authorized by OWCP.

in the form of right carpal syndrome. OWCP administratively combined OWCP File Nos.
xxxxxx923 and xxxxxx699, designating the latter as the master file.
Appellant contended that the acceptance of her claim under OWCP File No. xxxxxx923
should be expanded to include the additional conditions of cervical sprain, cervical disc disorder,
left shoulder/arm sprain, left hand sprain, tenosynovitis of the left hand/wrist, right shoulder rotator
cuff tendinopathy/adhesive capsulitis, and right trigger thumb. In support of her request for the
expansion of the acceptance of her claim, she submitted medical reports in which attending Boardcertified orthopedic surgeons diagnosed these conditions, including those from Dr. Jeffrey D.
Sabloff, a Board-certified orthopedic surgeon, dated between August 25 and September 24, 2015;
Dr. Ryan M. Jander, a Board-certified orthopedic hand surgeon, dated between March 25 and
August 12, 2015; Dr. Rida N. Azer, an orthopedic surgeon, dated between September 14, 2015
and November 3, 2017; and Dr. Ricardo O. Pyfrom, an orthopedic hand surgery specialist, dated
between February 6, 2018 and January 6, 2020.
By decision dated May 24, 2018, OWCP denied appellant’s expansion claim, under OWCP
File No. xxxxxx923, finding that the medical evidence of record was insufficient to establish that
the claimed additional medical conditions were causally related to the accepted employment
injury. Appellant requested a review of the written record by a representative of OWCP’s Branch
of Hearings and Review and, by decision dated October 22, 2018, OWCP’s hearing representative
affirmed the May 24, 2018 decision. She requested reconsideration and, by decision dated
January 16, 2020, OWCP denied modification of the October 22, 2018 decision. In its January 16,
2020 decision, OWCP found that medical evidence from OWCP File No. xxxxxx205 failed to
establish appellant’s expansion claim in the current claim, OWCP File No. xxxxxx923.
The Board, having duly considered the matter, finds that the case is not in posture for
decision. Under its procedures, OWCP has determined that cases should be administrative ly
combined where a new injury case is reported for an employee who previously filed an injury
claim for the same part of the body and where correct adjudication depends on cross-referencing
between files.2 This will allow OWCP to consider all relevant claim files in developing this claim. 3
In the present claim, OWCP referenced medical evidence from an earlier claim, OWCP
File No. xxxxxx205. Its procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.4 However,
OWCP has not administratively combined the case records related to appellant’s expansion claim.
As the Board is unable to review the evidence found in OWCP File No. xxxxxx205, the Board is
not in a position to make an informed decision regarding appellant’s entitlement to FECA

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)(1)
(February 2000); V.G., Docket No. 19-0670 (issued April 30, 2020); L.P., Docket Nos. 18-1558, 18-1568 (issued
June 21, 2019); L.S., Docket Nos. 17-1863, 17-1867, 17-1868 (issued April 18, 2018); W.S., Docket No. 15-0969
(issued October 5, 2015); C.C., Docket No. 14-1576 (issued March 9, 2015).
3

Id.

4
See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000).

2

benefits.5 Therefore, the case shall be remanded to OWCP to administratively combine OWCP
File No. xxxxxx205 with OWCP File Nos. xxxxxx699 and xxxxxx923. Following this and other
such further development as deemed necessary, it shall issue a de novo decision regarding
appellant’s expansion claim.
IT IS HEREBY ORDERED THAT the January 16, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5
See L.H., Docket No. 17-1960 (issued August 16, 2018); K.P., Docket No. 15-1945 (issued February 10, 2016);
M.C., Docket No. 15-1706 (issued October 22, 2015).

3

